NUMBER 13-13-00405-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


RENE ZAMORA,                                                                             Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 331st District Court
                             of Travis County, Texas.



                                             ORDER
                  Before Justices Garza, Benavides, and Perkes
                                Order Per Curiam

        This cause is before the Court on the State’s unopposed motion to reinstate appeal

and order the court reporter to file the record by April 11, 2014.1             On August 12, 2013,


1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
this Court abated the appeal so that six companion cases could be completed at the trial

court and forwarded for appeal. These companion cases were received by the Court

and assigned cause numbers 13-13-00675-CR through 13-13-00680-CR. Accordingly,

this case is hereby REINSTATED.

       The reporter’s records in cause numbers 13-13-00675-CR through 13-13-00680-

CR are past due and the same reporter is responsible for the preparation of the records

in these cases. Accordingly, the State’s motion to order the reporter to file the records

is GRANTED.      Reporter, Raquel Kocher, is hereby ORDERED to file the reporter’s

records in this Court no later than April 11, 2014.

       The Clerk of this Court is ORDERED to serve a copy of this order on Raquel

Kocher by certified mail, return receipt requested.

                                                 PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of March, 2014.




                                             2